DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants election without traverse, Group I, corresponding to claim 1-10 in reply filed 12/27/2021 is acknowledged.
	Claims 1-15 are pending in this application. Claims 11-15 are withdrawn from further consideration. Claims 1-10 are treated on their merits. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As for the Step 2 analysis of the SUBJECT MATTER ELIGIBILITY TEST;
Step 2A claims set forth below are directed to abstract ideas (judicially recognized exceptions) as shown below;
Step 2A Prong 1:
Claim 1 recites a mental process that could be performed by the human mind that use the following limitation; “generate diagnosis support information for the subject based on the ultrasound image”. The limitation given above can be performed by the human mind and amounts to nothing more than thinking about what it means with respect to a diagnosis. Furthermore, claim 1 also recites “acquire an imaging position for the ultrasound image; and”, which could be performed by the human mind merely by looking at an image and making a mental note of the location of the body in the image.
That is, other than reciting ‘processing circuitry’ nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processor” language, “generating diagnosis support information” in the context of this claim encompasses the user thinking about what the information means in an image and determining a diagnosis based on said information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2:
In claims 1 the judicial exception is not integrated into a practical application. In particular the claims recite additional elements, “acquire an ultrasound image of a subject”, as well as “acquire a first modality image of the subject, the first modality image differing from the ultrasound image”, which are all types of data gathering and would be necessary for all uses of the judicial exception while “processing circuitry”, which amounts to a generic computer component and mere instructions to implement the abstract idea on a computer. Data gathering and mere instructions to implement an abstract idea on a computer do not integrate a judicial exception into a practical application (MPEP 2106.05 (f and g)). 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, there is no evidence of record that would support the assertion that this step is an improvement to a computer or technological solution to a technological problem. Rather, the Applicant’s specification states in paragraph 0055; “The processing circuitry is configured to generate diagnosis support information for the subject based on the ultrasound image, the imaging position for the ultrasound image, and the first modality image”. Ultimately, the Applicant’s describe improvement in the process of implementing the processing circuity to further determine a location on a display, but this is not an improvement in the function of a computer or other technology (such as ultrasound imaging or sensing) (See MPEP 2106.05(a)(ii); “the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology”; See MPEP 2106.04(d)(1); 2106.05(a); and 2106.05(f)). The claims are directed to the abstract idea. Also, there does not appear to be any particular structure or machine, treatment or prophylaxis, transformation, or any other meaningful application that would render the claim eligible at step 2A, prong 2. 
As for Step 2B, 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, limitations, “a processing circuitry” amount to mere instructions to implement the abstract idea on a computer. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than insignificant extra solution activity and mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. The data gathering steps that were considered insignificant extra-solution activity in Step 2A Prong Two, have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  The following evidence from the references below supports such a determination: 
Park et al (US 2016/0296204 A1, Filed 2014-11-18): (0124; “Since a method of converting the echo signal into the ultrasound image is well-known to those skilled in the art”)
Park et al (US 2016/0051229 A1, Filed 2015-01-13): (0056; “Since general processes of generating the ultrasonic images are well-known to one of ordinary skill in the art, the detailed description thereof will be omitted.”)
Grodzki et al (US 2019/0041478 A1, Filed 2018-08-01): (0041; “The general principle of operation for generating MR images based on the detection of magnetic resonance signals is well-known to those skilled in the art, so a more detailed description is not necessary herein.”)
Accordingly, for these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. 

Dependent claims
Claim 2-9 recite limitations to further define making decisions to determine a diagnosis, but does not integrate into a practical application or amount to significantly more for the reasons provided in claim 1. 
Claim 10 recites limitations to further define the first modality image, but does not integrate into a practical application or amount to significantly more for the reasons provided in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (US 2015/0178925 A1, Filed 2014-10-29).
Claim 1: Jo discloses, A medical information processing system comprising processing circuitry configured to (0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data, and revises the object modeling data based on information about shapes of body tissues of an object included in second image data, and an image viewer which displays the first image data, the second image data, and the revised object modeling data. The object modeling data is a virtual model embodying a body tissue structure of the object.”; as well as 0025; “The image processor may generate diagnostic information necessary to diagnose a condition of a patient based on the object modeling data, and the image viewer may display the diagnostic information.”; as well as 0034; “There is provided a computer-readable recording medium records a program thereon in order to execute the above-described methods in a computer.”)
acquire an ultrasound image of a subject (0019; “second image data may include at least one of an x-ray image, an ultrasound image, and a position emission tomography (PET) image.” See Fig. 1);
acquire a first modality image of the subject, the first modality image differing from the ultrasound image (0019; “The first image data may include at least one of a magnetic resonance imaging (MRI) image and a computed tomography (CT) image,…”; as well as the Abstract; “A method of providing multimodal medical images includes: loading first image data and second image data obtained by two different imaging modalities” see Fig. 1);
acquire an imaging position for the ultrasound image (Note; the imaging position is the view of the ultrasound image see in Fig. 4-6-View 3.); and
generate diagnosis support information (0006; “medical images acquired by using, for example, the ultrasonic imaging and the MRI may be analyzed together to accurately diagnose a patient's condition.”; as well as 0015; “generating diagnostic information necessary to diagnose a condition of a patient based on the object modeling data. The displaying the first image data, the second image data, and the object modeling data may include further displaying the diagnostic information by using the image viewer.”) for the subject based on the ultrasound image (0015; “generating diagnostic information necessary to diagnose a condition of a patient based…, the second image data”), the imaging position for the ultrasound image (0014; “The indicating of the locations may include: determining at least one area of a body tissue structure which is among areas of body tissue structures of the object modeling data and corresponds to the at least one selected location; and displaying an area on the displayed first image data and an area on the displayed second image data which correspond to the area of the at least one body tissue structure.”), and the first modality image (0015; “generating diagnostic information necessary to diagnose a condition of a patient based… the first image data…”).

Claim 2: Jo discloses, wherein the processing circuitry is configured to generate the diagnosis support information for the subject based on inputs including the ultrasound image, the imaging position for the ultrasound image, and the first modality image (0006; “medical images acquired by using, for example, the ultrasonic imaging and the MRI may be analyzed together to accurately diagnose a patient's condition.”; as well as 0015; “generating diagnostic information necessary to diagnose a condition of a patient based on the object modeling data. The displaying the first image data, the second image data, and the object modeling data may include further displaying the diagnostic information by using the image viewer.”).

Claim 3: Jo discloses, wherein the processing circuitry is configured to perform computer-aided detection with the ultrasound image, perform computer-aided detection with the first modality image (0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)”), and generate the diagnosis support information for the subject based on inputs including a result of the computer-aided detection with the ultrasound image, a result of the computer-aided detection with the first modality image (0059; “The display 120 may generate diagnostic information 420 about body tissues of an object based on the object modeling data 410.”; as well as 0055; “the display 120 may display object modeling data 410 that is generated based on the first and second image data 131 and 132.”; Note the first and second image data seen in Figs 4-6 are seen as CAD images which are based on the mammogram image and ultrasound image, respectively. These images are seen as CAD images because in paragraph 0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)” and in paragraph 0022; “the image viewer may display locations on the displayed first image data and second image data corresponding to at least one selected location”), and the imaging position for the ultrasound image (The diagnosis support information would be generated based on inputs including the imaging position for the ultrasound image since the second image data corresponds to a direct view of tissue of interest wherein at least one selected location of the tissue is determined based on that view).

Claim 4: Jo discloses, wherein the processing circuitry is configured to generate the diagnosis support information for the subject based on inputs including the result of the computer-aided detection with the ultrasound image, the result of the computer-aided detection with the first modality image (0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)”), the imaging position for the ultrasound image (the diagnosis support information would be generated based on inputs including the imaging position for the ultrasound image since the second image data corresponds to a direct view of tissue of interest wherein at least one selected location of the tissue is determined based on that view refer to paragraph 0022; “As at least one location is selected on the displayed object modeling data, the image viewer may display locations on the displayed first image data and second image data corresponding to at least one selected location”), the ultrasound image (The selected location corresponds to the ultrasound image as seen in Fig. 5 and 6. Furthermore the performed CAD on the ultrasound image, which is seen as the location selected on the image would include the ultrasound image when generating diagnosis support information), and the first modality image (The selected location would correspond to the first modality image too as taught in paragraph 0022. Furthermore, the performed CAD on the mammogram image would also include the mammogram/ first modality image when generating diagnosis support information). 

Claim 5: Jo discloses, wherein the processing circuitry is configured to generate a second modality image (object modeling data 410; see Fig. 4) by processing the first modality image (0048; “The image processor 110 may generate object modeling data based on first image data 131.” See Fig. 1) based on the imaging position for the ultrasound image (0055; “the display 120 may display object modeling data 410 that is generated based on the first and second image data 131 and 132.”; Therefore the second image data includes the view of the tissue seen as the imaging position for the ultrasound image.), and generate the diagnosis support information for the subject based on inputs including the second modality image and the ultrasound image (0059; “The display 120 may generate diagnostic information 420 about body tissues of an object based on the object modeling data 410.”; as well as 0055; “the display 120 may display object modeling data 410 that is generated based on the first and second image data 131 and 132.”; Note the first and second image data seen in Figs 4-6 are seen as CAD images which are based on the mammogram image and ultrasound image, respectively. These images are seen as CAD images because in paragraph 0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)” and in paragraph 0022; “the image viewer may display locations on the displayed first image data and second image data corresponding to at least one selected location”)

Claim 6: Jo discloses, wherein the processing circuitry is configured to generate a second modality image (object modeling data 410; Fig. 4) by processing the first modality image based on the imaging position for the ultrasound image (0055; “the display 120 may display object modeling data 410 that is generated based on the first and second image data 131 and 132.”; Therefore the second image data includes the view of the tissue seen as the imaging position for the ultrasound image. As discussed in claim 1, the imaging position is the view of the ultrasound image see in Fig. 4-6-View 3.)), perform computer-aided detection with the ultrasound image, perform computer-aided detection with the second modality image (Note the first and second image data seen in Figs 4-6 are seen as CAD images which are based on the mammogram image and ultrasound image, respectively. These images are seen as CAD images because in paragraph 0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)” and in paragraph 0022; “the image viewer may display locations on the displayed first image data and second image data corresponding to at least one selected location”; as well as 0077; “The image processor 110 of the medical imaging apparatus 100 may determine shapes of body tissues included in the object modeling data, which correspond to the selected location 610. For example, when a user selects tumor tissues included in the object modeling data by using a pointer 411, the image processor 110 may select the tumor tissues. Next, the image processor 110 may determine which areas on the first image data, i.e., images 431 correspond to the selected tumor tissues. In addition, the image processor 110 may determine which areas on the second image data, i.e., images 432-1 and 432-2, correspond to the selected tumor tissues.” Computer-aided detection is performed on the second modality image and the ultrasound image since the object modeling data receives a location indictive of tumor tissues), and generate the diagnosis support information for the subject based on inputs including a result of the computer-aided detection with the ultrasound image and a result of the computer-aided detection with the second modality image (0059; “The display 120 may generate diagnostic information 420 about body tissues of an object based on the object modeling data 410.”; as well as 0055; “the display 120 may display object modeling data 410 that is generated based on the first and second image data 131 and 132.”; Note the first and second image data seen in Figs 4-6 are seen as CAD images which are based on the mammogram image and ultrasound image, respectively. These images are seen as CAD images because in paragraph 0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)” and in paragraph 0022; “the image viewer may display locations on the displayed first image data and second image data corresponding to at least one selected location”)

Claim 7: Jo discloses, wherein the processing circuitry is configured to generate the diagnosis support information for the subject based on inputs including the result of the computer-aided detection with the ultrasound image, the result of the computer-aided detection with the second modality image, the ultrasound image, and the second modality image (0059; “The display 120 may generate diagnostic information 420 about body tissues of an object based on the object modeling data 410.”; as well as 0055; “the display 120 may display object modeling data 410 that is generated based on the first and second image data 131 and 132.”; Note the first and second image data seen in Figs 4-6 are seen as CAD images which are based on the mammogram image and ultrasound image, respectively. These images are seen as CAD images because in paragraph 0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)” and in paragraph 0022; “the image viewer may display locations on the displayed first image data and second image data corresponding to at least one selected location”).

Claim 8: Jo discloses, wherein the processing circuitry is configured to specify (see Fig. 5: 520-2, and 520-3 highlighted region in the display are specified to a region of tissue) see Fig. 6: 620-2, 620-3 shaded region in the display specifies the position in the image), based on the imaging position for the ultrasound image, a position on the first modality image that corresponds to the imaging position (0014; “determining at least one area of a body tissue structure which is among areas of body tissue structures of the object modeling data and corresponds to the at least one selected location; and displaying an area on the displayed first image data and an area on the displayed second image data which correspond to the area of the at least one body tissue structure.” The position selected corresponds to the same position/area of tissue structure across all image views such as View 2 and View 3.), 
wherein the processing circuitry is configured to specify the position corresponding to the imaging position (The location of the specified region correspond to the display view and the desired tissue region as seen in Figs 4-6) in response to computer-aided detection with the ultrasound image resulting in an indication of a diseased state (0059; “The display 120 may generate diagnostic information 420 about body tissues of an object based on the object modeling data 410.”; as well as 0055; “the display 120 may display object modeling data 410 that is generated based on the first and second image data 131 and 132.”; Note the first and second image data seen in Figs 4-6 are seen as CAD images which are based on the mammogram image and ultrasound image, respectively. These images are seen as CAD images because in paragraph 0021; “an image processor including a processor which generates object modeling data based on information about shapes of body tissues of an object included in first image data (perform computer-aided detection with the first modality image), and revises the object modeling data based on information about shapes of body tissues of an object included in second image data (perform computer-aided detection with the ultrasound image”)” and in paragraph 0022; “the image viewer may display locations on the displayed first image data and second image data corresponding to at least one selected location”).

Claim 9: Jo, discloses, wherein the processing circuitry is configured to plot a mark indicative of the imaging position for the ultrasound image on a schematic diagram of a breast of the subject, and specify a region of interest corresponding to a position of the plotted mark on the first modality image (see Fig. 4-6 0023; “The image viewer may display a marker on at least one location on the first image data and a marker on at least one location on the second image data. The markers on the at least one location on the first image data and the at least one location on the second image data may correspond to the at least one selected location.” as well as 0062; “when a location of a first marker is set for any one of the first image data 131, the second image data 132, and the object modeling data 410, second and third markers may also be displayed at locations of the remaining two from among the first image data 131, the second image data 132, and the object modeling data 410, to correspond to the set location of the first marker.” As noted above, the specified region of interest correspond to a tissue of interest wherein a marker is plotted to represent the tissue of interest across each image).

Claim 10: Jo discloses, wherein the first modality image is a mammogram, a magnetic resonance imaging (MRI) image, a positron emission mammography (PEM) image, a positron emission tomography (PET) image, or a computed tomography (CT) image (0019; “The first image data may include at least one of a magnetic resonance imaging (MRI) image and a computed tomography (CT) image,…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793         

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791